182 S.E.2d 215 (1971)
12 N.C. App. 27
SUFFOLK LUMBER COMPANY, Inc.
v.
Sally Mae Eure WHITE.
No. 711DC434.
Court of Appeals of North Carolina.
July 14, 1971.
*216 Revelle & Burleson, by L. Frank Burleson, Jr., Murfeesboro, for plaintiff appellant.
No brief filed for defendant appellee.
VAUGHN, Judge.
Plaintiff concedes that it has stated no claim under Article 2 of Chapter 44 of the General Statutes entitled "Subcontractors, etc., Liens and Rights against Owners." It attempts to proceed under Article 2 of Chapter 44A which is entitled "Statutory Liens on Real Property. Liens of Mechanics, Laborers and Materialmen Dealing with Owner." Plaintiff affirmatively alleges, however, that the material which was used in construction of defendant's dwelling was furnished pursuant to an express contract between the plaintiff and A. L. Everett, General Contractor. It is well established where there is a contract between persons for the furnishing of services or goods to a third, the latter is not liable on an implied contract simply because he has received such services or goods. Vetco Concrete Co. v. Troy Lumber Co., 256 N.C. 709, 124 S.E.2d 905. Plaintiff's argument that Chapter 44A provides an exception to this principle is without merit. In his complaint plaintiff has, therefore, failed to state a claim upon which relief could be granted and the same was properly dismissed.
Affirmed.
BROCK and GRAHAM, JJ., concur.